UTEC, Inc Take your business to the next level with UTEC November 10, 2009 Melinda Hooker Staff Accountant Securities and Exchange Commission Washington D.C. 20548 Mail Stop 4631 Re: SEC file No. 000-53241 Dear Ms. Hooker: This letter is in response to your comment letter dated November 5, 2009 with regard to the Form 8K filing of UTEC, Inc, a Nevada corporation ("Company") filed on November 4, 2009. 1. The Form 8K/a has been amended to include the disclosures required by Item 304(a)(2). 2. The letter from the former accountants has been filed as Exhibit 16.1 with the Form 8K/a filed this date. The Company acknowledges that: -it is responsible for the adequacy and accuracy of the disclosure in the filings; -the disclosures in the response to staff comments do not foreclose the Commission from taking any action with respect to the filing; -the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Yours truly, /s/ Ken Liebscher Ken Liebscher
